DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. Amendments filed 9/15/2022 have been entered. 
	Claim 54 continues to be withdrawn because figs. 10-12 , which were previously elected without traverse, do not provide support for “downwardly slideably engageable”. Rather, support is found in figure 9, which is from a non-elected species.
	Accordingly, claims 20, 25, 27-28, 34, 37-38, 40-45, 47-53 and 55-63 have been examined herein. 
	The previous specification objections, claim objections and 35 USC 112 rejections are withdrawn except for those maintained below. This action is Final. 
Claim Objections
2. Claims 20, 25, 37-38, 40, 48-53, 27, 28, 34,41, 55-59 are objected to because of the following informalities:  
Claim 20, line 6, “surface cleaning apparatus” should read “vacuum cleaner” in order to avoid the antecedent basis issue. 
Claim 27, line 14 and line 16, “surface cleaning apparatus” should read “vacuum cleaner” in order to avoid the antecedent basis issue.
Claim 27, third line from bottom, “when the dirt collection region is moved” should read “when the dirt collection region of the vacuum cleaner is moved” to provide proper antecedent basis. 
Claim 37, “surface cleaning apparatus” should read “vacuum cleaner” in order to avoid the antecedent basis issue.
Claim 59, “surface cleaning apparatus” should read “vacuum cleaner” in order to avoid the antecedent basis issue.
Claims 25, 38, 40, 48-53, 28, 34,41, 55-58 are objected to for depending upon an objected base claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, the disclosure lacks support for “wherein the container has an air inlet in a sidewall thereof”. 
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28, 34, 41, 55-59, 42-45, 47 and 60-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the preamble is drawn to an apparatus for receiving dirt from a dirt collection region of a vacuum cleaner. However, the wherein limitation recites features of the surface cleaning apparatus (vacuum cleaner). Specifically, the claim language recites “the apparatus is connected to the dirt collection region of the surface cleaning apparatus when the dirt collection region is moved in a downward direction to a position in which the openable door of the dirt collection region of the surface cleaning apparatus is aligned with the inlet port”. It is not precisely clear if the surface cleaning apparatus (vacuum cleaner) is required by the claim language. Overall, the preamble is inconsistent with the language of the body of the claim. For purposes of examination, the claim language regarding the dirt collection region of the vacuum cleaner is being considered as intended use, consistent with the arguments made by Applicant. Proposed language to overcome the 35 USC 112(b) rejection is included below:
“the apparatus is connected to the dirt collection region” should read “the apparatus [[is]] can be connected to the dirt collection region” in order to properly convey the language as intended use. 
Regarding claim 27, the claim language recites “whereupon during an emptying mode”. However, it is not precisely clear what is required by the claim limitation. Specifically, it is not precisely clear if the emptying mode pertains to the apparatus or the vacuum cleaner. Proposed language to overcome the 35 USC 112(b) rejection is included below:
“whereupon during an emptying mode” should read “whereupon during an emptying mode of the apparatus”
Regarding claim 42, the claim language recites “a container positioned in the air flow passage downstream from the inlet port”. However, as best understood by the examiner, the container 20 (consistent with the specification) is not positioned in the air flow passage, but rather defines the air flow passage. It is not precisely clear what is required by the claim limitation because, as best understood by the examiner, the container is not positioned in the air flow passage. 
Regarding claim 45, the claim language recites “the dirt collection region is supportable by the apparatus”. However, it is not precisely clear what is required by this language. As best understood by the examiner, the dirt collection region is supported by a user above the apparatus and not by the apparatus itself. 
Regarding claim 59, the claim language recites “wherein the upper end of the apparatus has an opening which engages the dirt collection region”. However, the term “dirt collection region” lacks proper antecedent basis. It is not precisely clear if the limitation is referencing the dirt collection region of the apparatus or the dirt collection region of the vacuum cleaner. For purposes of examination, the claim limitation will be interpreted as “wherein the upper end of the apparatus has an opening which engages the dirt collection region of the vacuum cleaner”
Regarding claim 59, the claim language recites “the openable door of the dirt collection region of the surface cleaning apparatus extends parallel to the inlet port”. However, it is not precisely clear what is required of this language. Specifically, it is not precisely clear how the open door can extend parallel to the inlet port. Referencing fig. 12 of the instant application, it is not precisely clear how the door 32 extends parallel to the inlet port. 
Regarding claim 59, the claim language recites “wherein the upper end of the apparatus has an opening which engages the dirt collection region”. It is not precisely clear if the surface cleaning apparatus (vacuum cleaner) is required by the claim language. Overall, the preamble is inconsistent with the language of the body of the claim. For purposes of examination, the claim language regarding the dirt collection region of the vacuum cleaner is being considered as intended use, consistent with the arguments made by Applicant. Proposed language to overcome the 35 USC 112(b) rejection is included below:
“wherein the upper end of the apparatus has an opening which engages the dirt collection region” should read “wherein the upper end of the apparatus has an opening which [[engages]] is configured to engage the dirt collection region of the vacuum cleaner”
Claims 28, 34, 41, 55-58, 43-44, 47 and 60-63 are rejected for depending upon a rejected base claim. 
Claim Rejections - 35 USC § 102
5. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27, 28, 41, 57 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US PGPUB 20120011677), hereinafter Jung.
Regarding claim 27, Jung teaches an apparatus (fig. 5a and fig. 6) for receiving dirt from a dirt collection region of a vacuum cleaner (Jung’s apparatus of fig. 5a is capable of receiving dirt from a dirt collection region of a vacuum cleaner), the apparatus comprising: 
(a) an air flow passage from an inlet port (suction port 92a) to a clean air outlet (discharge ports 93a and 93b), wherein the dirt collection region is positionable in air flow communication with the inlet port whereupon during an emptying mode an openable door of the dirt collection region is positioned in the apparatus (This limitation is being interpreted as intended use. Jung’s apparatus is capable of wherein the dirt collection region is positionable in air flow communication with the inlet port whereupon during an emptying mode an openable door of the dirt collection region is positioned in the apparatus); and, 
(b) an air treatment member positioned in the air flow passage downstream from the inlet port (second dust box 94, paragraph 0158), the air treatment member comprising an apparatus dirt collection region (second dust box 94, paragraph 0158), 
wherein the apparatus is configured to be free standing on a floor (fig. 5a) and, when the apparatus is standing on the floor, the apparatus has an upper end which has the inlet port (fig. 5a) and the apparatus is connected to the dirt collection region of the surface cleaning apparatus when the dirt collection region is moved in a downward direction to a position in which the openable door of the dirt collection region of the surface cleaning apparatus is aligned with the inlet port (This limitation is being interpreted as intended use. Jung’s apparatus is capable of the apparatus is connected to the dirt collection region of the surface cleaning apparatus when the dirt collection region is moved in a downward direction to a position in which the openable door of the dirt collection region of the surface cleaning apparatus is aligned with the inlet port).  
Regarding claim 28, Jung teaches the claimed invention as rejected above in claim 27. Additionally, Jung teaches wherein the apparatus is portable (fig. 5a, Jung’s apparatus is portable).  
Regarding claim 41, Jung teaches the claimed invention as rejected above in claim 27. Additionally, Jung teaches wherein a garbage bag is removably positionable in the apparatus (fig. 5a, Jung’s apparatus is capable of having a garbage bag being removably positionable in the apparatus).
  Regarding claim 57, Jung teaches the claimed invention as rejected above in claim 27. Additionally, Jung teaches wherein the inlet port is provided in an upwardly facing surface of the apparatus (fig. 5a).  
Regarding claim 59, Jung teaches the claimed invention as rejected above in claim 27. Additionally, Jung teaches wherein the upper end of the apparatus has an opening (fig. 5a, opening 62a) which engages the dirt collection region when the dirt collection region is moved in the downward direction to the position in which the openable door of the dirt collection region of the surface cleaning apparatus extends parallel to the inlet port (This limitation is being interpreted as intended use. Jung’s opening 62a is capable of engaging the dirt collection region when the dirt collection region is moved in the downward direction to the position in which the openable door of the dirt collection region of the surface cleaning apparatus extends parallel to the inlet port).  
Claims 27, 42-45, 55, 57-58, 60 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wright et al. (US PGPUB 20140017777), hereinafter Wright.
Regarding claim 27, Wright teaches an apparatus (fig. 1a-1g) for receiving dirt from a dirt collection region of a vacuum cleaner (Wright’s apparatus is capable of receiving dirt form a dirt collection region of a vacuum cleaner), the apparatus comprising: 
an air flow passage from an inlet port to a clean air outlet (see Wright’s annotated fig. 1F below), 

    PNG
    media_image1.png
    794
    613
    media_image1.png
    Greyscale

wherein the dirt collection region is positionable in air flow communication with the inlet port whereupon during an emptying mode an openable door of the dirt collection region is positioned in the apparatus (This limitation is being interpreted as intended use. Wright’s apparatus is capable of wherein the dirt collection region is positionable in air flow communication with the inlet port whereupon during an emptying mode an openable door of the dirt collection region is positioned in the apparatus); and, 
an air treatment member (see Wright’s annotated fig. 1F below. The air treatment member is being interpreted to include the grating 200 and the lower portion 130 of the cavity [0054]) positioned in the air flow passage downstream from the inlet port (fig. 1F), the air treatment member comprising an apparatus dirt collection region (the lower portion 130 of the cavity is being interpreted as an apparatus dirt collection region [0054]), 

    PNG
    media_image2.png
    758
    697
    media_image2.png
    Greyscale

wherein the apparatus is configured to be free standing on a floor (fig. 1F) and, when the apparatus is standing on the floor, the apparatus has an upper end which has the inlet port (fig. 1F) and the apparatus is connected to the dirt collection region of the surface cleaning apparatus when the dirt collection region is moved in a downward direction to a position in which the openable door of the dirt collection region of the surface cleaning apparatus is aligned with the inlet port (This limitation is being interpreted as intended use. Wright’s apparatus is capable of the apparatus is connected to the dirt collection region of the surface cleaning apparatus when the dirt collection region is moved in a downward direction to a position in which the openable door of the dirt collection region of the surface cleaning apparatus is aligned with the inlet port).  
Regarding claim 55, Wright teaches the claimed invention as rejected above in claim 27. Additionally, Wright teaches wherein the inlet port comprises a majority of an upper surface of the apparatus (fig. 1F).
  Regarding claim 57, Wright teaches the claimed invention as rejected above in claim 27. Additionally, Wright teaches wherein the inlet port is provided in an upwardly facing surface of the apparatus (fig. 1F).  
 Regarding claim 58, Wright teaches the claimed invention as rejected above in claim 57. Additionally, Wright teaches wherein the inlet port comprises a majority of the upwardly facing surface of the apparatus (fig. 1F).  
 Regarding claim 42, Wright teaches an apparatus (fig. 1a-1g) for receiving dirt from a dirt collection region of a vacuum cleaner (Wright’s apparatus is capable of receiving dirt form a dirt collection region of a vacuum cleaner), the apparatus comprising: 
an air flow passage from an inlet port to a clean air outlet (see Wright’s annotated fig. 1F below), 

    PNG
    media_image1.png
    794
    613
    media_image1.png
    Greyscale

the inlet port is provided in an upper surface of the apparatus (see Wright’s annotated fig. 1F above), the inlet port comprises a majority of the upper surface (see Wright’s annotated fig. 1F above) and wherein, when the dirt collection region is positioned in air flow communication with the inlet port, an openable door of the dirt collection region is receivable in the apparatus (This limitation is being interpreted as intended use. Wright’s apparatus is capable of wherein, when the dirt collection region is positioned in air flow communication with the inlet port, an openable door of the dirt collection region is receivable in the apparatus); and 
a container  positioned in the air flow passage downstream from the inlet port (body 102 is being interpreted as the container. As best understood by the examiner, in light of the above 35 USC 112 rejection, Wright’s body meets the claim limitation), the container having an interior volume (cavity 104) into which dirt from the dirt collection region is transferrable by air flow in the air flow passage (Wright’s cavity is capable of “into which dirt from the dirt collection region is transferrable by air flow in the air flow passage”. [0054]).  
Regarding claim 43, Wright teaches the claimed invention as rejected above in claim 42. Additionally, Wright teaches wherein, when the dirt collection region is positioned in air flow communication with the inlet port and a suction motor is actuated, air travels directly from the dirt collection region into the container (This limitation is being interpreted as intended use. Wright’s apparatus is capable of wherein, when the dirt collection region is positioned in air flow communication with the inlet port and a suction motor is actuated, air travels directly from the dirt collection region into the container. Additionally, the claim language does not require the “suction motor” to be part of the apparatus for receiving dirt from a dirt collection region of a vacuum cleaner).  
Regarding claim 44, Wright teaches the claimed invention as rejected above in claim 42. Additionally, Wright teaches wherein, when the dirt collection region is positioned in air flow communication with the inlet port and a suction motor is actuated, air travels downwardly from the dirt collection region into the container (This limitation is being interpreted as intended use. Wright’s apparatus is capable of wherein, when the dirt collection region is positioned in air flow communication with the inlet port and a suction motor is actuated, air travels downwardly from the dirt collection region into the container. Additionally, the claim language does not require the “suction motor” to be part of the apparatus for receiving dirt from a dirt collection region of a vacuum cleaner).  
Regarding claim 45, Wright teaches the claimed invention as rejected above in claim 42. Additionally, Wright teaches wherein, when the dirt collection region is positioned in air flow communication with the inlet port and the apparatus is free standing on a floor, the dirt collection region is supportable by the apparatus such that the dirt collection region is positioned at an elevation above the floor (This limitation is being interpreted as intended use. Wright’s apparatus is capable of wherein, when the dirt collection region is positioned in air flow communication with the inlet port and the apparatus is free standing on a floor, the dirt collection region is supportable by the apparatus such that the dirt collection region is positioned at an elevation above the floor. As best understood by the examiner, in light of the 35 USC 112 rejection above, Wright’s apparatus is capable of performing the claim limitation).
  Regarding claim 60, Wright teaches the claimed invention as rejected above in claim 42. Additionally, Wright teaches wherein the apparatus is configured to be free standing on a floor and, when the apparatus is standing on a floor, the inlet port faces upwardly (fig. 1F).  
 Regarding claim 62, Wright teaches the claimed invention as rejected above in claim 42. Additionally, Wright teaches wherein the upper surface faces upwardly (fig. 1F).  
Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US PGPUB 20120011677), hereinafter Jung.
Regarding claim 34, Jung teaches the claimed invention as rejected above in claim 27. Jung’s embodiment of fig. 5A does not explicitly teach further comprising an openable lid.
However, Jung’s embodiment of fig. 5B teaches further comprising an openable lid (fig. 5B, cover 64). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Jung’s embodiment of fig. 5A to incorporate the teachings from the embodiment of fig. 5B to provide an openable lid. Doing so would keep unwanted debris out of the suction channel when the apparatus is not actively operating. 
Claims 56, 61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. (US PGPUB 20140017777), hereinafter Wright.
Regarding claim 56, Wright teaches the claimed invention as rejected above in claim 27. Wright’s embodiment of figs. 1a-1g does not explicitly teach wherein the upper end of the apparatus is cylindrical.  
However, Wright teaches as configured, the outer surface or circumference of the body 102 of the illustrated embodiment presents a generally rectangular profile. In some exemplary embodiments, the body 102 could be shaped to have any desired profile, such as a cylindrical profile [0039].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright’s embodiment of figs. 1a-1g to incorporate Wright’s additional teachings to provide wherein the body has a cylindrical profile, wherein the upper end of the apparatus is cylindrical. One of ordinary skill in the art would have been able to substitute the cylindrical profile for the rectangular profile and the results would have been predictable. The motivation being that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143 B). 
Regarding claim 61, Wright teaches the claimed invention as rejected above in claim 42. Additionally, Wright teaches wherein the inlet port is provided in an upper end of the apparatus (fig. 1f). Wright’s embodiment of figs. 1a-1g does not explicitly teach the upper end of the apparatus is cylindrical.
However, Wright teaches as configured, the outer surface or circumference of the body 102 of the illustrated embodiment presents a generally rectangular profile. In some exemplary embodiments, the body 102 could be shaped to have any desired profile, such as a cylindrical profile [0039].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright’s embodiment of figs. 1a-1g to incorporate Wright’s additional teachings to provide wherein the body has a cylindrical profile, wherein the upper end of the apparatus is cylindrical. One of ordinary skill in the art would have been able to substitute the cylindrical profile for the rectangular profile and the results would have been predictable. The motivation being that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143 B). 
Regarding claim 63, Wright teaches the claimed invention as rejected above in claim 62. Additionally, Wright teaches the upper end of the apparatus comprises a housing (rim 108) having the inlet port (fig. 1F). Wright’s embodiment of figs. 1a-1g does not explicitly teach wherein an upper end of the apparatus comprises an annular housing having the inlet port.
However, Wright teaches as configured, the outer surface or circumference of the body 102 of the illustrated embodiment presents a generally rectangular profile. In some exemplary embodiments, the body 102 could be shaped to have any desired profile, such as a cylindrical profile [0039].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wright’s embodiment of figs. 1a-1g to incorporate Wright’s additional teachings to provide wherein the body has a cylindrical profile, wherein an upper end of the apparatus comprises an annular housing having the inlet port. One of ordinary skill in the art would have been able to substitute the cylindrical profile for the rectangular profile and the results would have been predictable. The motivation being that the substitution of one known element for another yields predictable results to one of ordinary skill in the art (MPEP 2143 B). 
Allowable Subject Matter
7. Claims 20, 25, 37-38, 40 and 48-53 would be allowable if rewritten or amended to overcome the objections set forth in this office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 20, Jung et al. (US PGPUB 20120011677) is the closest prior art record to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the structural and operational relationship between the vacuum cleaner comprising a dirt collection container, an apparatus for emptying the dirt collection region, and the openable door of the dirt collection region as particularly claimed in combination with all other elements of claim 20. 
Claims 25, 37-38, 40 and 48-53 are indicated as allowable for depending from claim 20. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
8. Applicant's arguments filed 9/15/2022 have been fully considered but they are not persuasive. 
Applicant argues the claims now comply with 35 USC 112. The examiner respectfully disagrees. The claims do not place the claims in compliance with 35 USC 112. See above rejection for more details. 
Conclusion
9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        /ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723